PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of $198.50 representing an unpaid invoice for a monthly charge on answer pak agreement 679131. The unpaid invoice was billed in May 1982, for invoice date May 7, 1979. In its Answer, the respondent admits the validity of the claim and states that sufficient funds were on hand from which to pay the claim.
The Court therefore makes an award to the claimant in the amount of $198.50.
Award of $198.50.